Case: 16-15187   Date Filed: 05/23/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                       Nos. 16-15187; No. 16-15188
                         Non-Argument Calendar
                       ________________________

               D.C. Docket Nos. 2:13-cr-00075-WHA-CSC-1,
                       2:13-cr-00076-WHA-CSC-1


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                   versus


SHERMAN TERRY,

                                                          Defendant-Appellant.

                        ________________________

                Appeals from the United States District Court
                    for the Middle District of Alabama
                       ________________________

                              (May 23, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Sherman Terry appeals his sentence of 48 months of imprisonment
              Case: 16-15187     Date Filed: 05/23/2017   Page: 2 of 4


following the revocation of his supervised release. See 18 U.S.C. § 3583(e). Terry

argues that his sentence is substantively unreasonable. We affirm.

      A probation officer petitioned the district court to revoke Terry’s supervised

release, which he was serving as part of the sentences that he received, in one case,

for conspiring to launder money, wire fraud, and attempted wire fraud and, in a

separate case, for wire fraud. Terry pleaded no contest to violating his supervised

release by leaving Alabama without permission; violating Georgia law by

committing first degree forgery, identity fraud, possessing a vehicle with an altered

vehicle identification number, theft by deception, and theft by receiving a stolen

vehicle; and violating federal law by submitting a supervision report that contained

a false statement. The probation officer recommended that Terry receive

consecutive sentences totaling 48 months of imprisonment.

      During the revocation hearing, the district court found that Terry committed

Grade B violations which, with a criminal history of I, resulted in an advisory

guideline range of four to ten months of imprisonment, U.S.S.G. §§ 7B1.1, 7B1.4,

and maximum statutory sentences of three years of imprisonment, 18 U.S.C.

§ 3583(e)(3). The district court admitted into evidence an investigative report

stating that Terry, within two months of his release from prison, used shell

companies to perpetrate fraudulent activities. The report also stated that Terry

acquired two false driver’s licenses, fraudulent credit cards, and posted information


                                          2
               Case: 16-15187     Date Filed: 05/23/2017    Page: 3 of 4


about a business on Craigslist. The district court “considered and consulted

Chapter 7 of the sentencing guidelines[,] . . . the reasonableness of a sentence

through the lens of Section 3553[,] and . . . the recommendation of the probation

officer” and sentenced Terry to 36 months in his conspiracy case and to a

consecutive term of 12 months in his wire fraud case.

      The district court did not abuse its discretion when it varied upward from the

guideline range and sentenced Terry to 48 months of imprisonment. Terry argues

that his sentence is based solely on his new criminal charges, but the district court

“considered . . . [Terry’s] history and characteristics and [the similarity of his new

and] original charges”; his resumption of criminal activity; his pocketing “$15,500

in cash . . . [for] a stolen car”; and his “brazen” recidivism “on supervision, under

the very nose and eyes of the U.S. Government.” The district court stated that

Terry’s “continue[d] . . . engage[ment] in the same . . . fraudulent and deceptive

. . . [and] theft activit[ies]” and his refusal “to comply with the conditions of

supervised release” warranted a “stiff sentence.” The district court reasonably

determined that Terry’s sentences were necessary “to reflect [Terry’s] history and

characteristics, to afford adequate deterrence to criminal conduct, and to protect the

public from further [similar] crimes.” See 18 U.S.C. §§ 3583(c), 3553(a). Based on

those factors, the district court also reasonably decided to accept the probation

officer’s recommendation that Terry’s sentences run consecutively. Id. § 3584(b).


                                           3
              Case: 16-15187     Date Filed: 05/23/2017    Page: 4 of 4


Although Terry had been gainfully employed and had familial obligations, the

district court determined that Terry’s “conduct [had] proven that [he did] not plan

to comply with the conditions of supervised release because [he] continue[d] to

involve [him]self in criminal activities in the very same nature of what [he was]

sentenced for in the first place.” Terry’s sentence is reasonable.

      We AFFIRM Terry’s sentence.




                                          4